Illinois Official Reports

                              Appellate Court



                  People v. Deltoro, 2015 IL App (3d) 130381



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JOSE O. DELTORO, Defendant-Appellant.




District & No.    Third District
                  Docket Nos. 3-13-0381, 3-13-0382 cons.




Filed             April 22, 2015




Decision Under    Appeal from the Circuit Court of Will County, Nos. 09-CF-23,
Review            09-CF-675; the Hon. Edward A. Burmila, Jr., Judge, presiding.




Judgment          Reversed and remanded.




Counsel on        Sean Conley, of State Appellate Defender’s Office, of Ottawa, for
Appeal            appellant.

                  James Glasgow, State’s Attorney, of Joliet (Laura E. DeMichael, of
                  State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                  People.
     Panel                    JUSTICE HOLDRIDGE delivered the judgment of the court, with
                              opinion.
                              Justices McDade and O’Brien concurred in the judgment and opinion.




                                               OPINION

¶1         The defendant, Jose O. Deltoro, filed a petition for postconviction relief in which he claims
       that his trial counsel was ineffective and the trial court erred in failing to advise him of
       potential immigration consequences of his guilty plea. The petition was summarily dismissed,
       and the defendant appeals. We reverse and remand for second-stage proceedings.

¶2                                                FACTS
¶3         On September 10, 2010, the defendant entered negotiated guilty pleas to two counts of
       unlawful possession of a controlled substance with intent to deliver (720 ILCS 570/401(c)(2)
       (West 2008)), charged in separate cases under separate indictments, in exchange for two
       consecutive four-year terms of incarceration with two years’ mandatory supervised release
       (MSR) on each sentence. The record indicates that the defendant was to be released from the
       Department of Corrections on MSR to federal immigration authorities on January 17, 2013.
¶4         On March 25, 2013, the defendant filed a postconviction petition in both of his criminal
       cases, alleging that both plea counsel and the trial court failed to advise him of potential
       immigration consequences of his guilty plea. The petition alleged the following facts.
¶5         The defendant was a legal permanent resident of the United States. The defendant was not
       advised by plea counsel that he could lose his status as a legal permanent resident and be
       deported from the United States as a consequence to pleading guilty to possession of a
       controlled substance with intent to deliver.
¶6         The defendant would not have pled guilty if plea counsel had fully advised him as to the
       potential immigration consequences. It would have been rational for the defendant to reject the
       plea deal because he had been legally living in the United States for over 35 years, all of his
       family and friends resided in the United States, and he no longer had any ties to Mexico, the
       country of his birth. The defendant further alleged that he was not guilty of the offenses with
       which he was charged and that he disputed the version of events read into the record during his
       plea, but he accepted the plea bargain–which carried a relatively short prison sentence–so that
       he could rejoin his friends and family in the United States as soon as possible. Narcotics
       offenses involving the intent to deliver almost always lead to deportation.
¶7         The trial court also failed to admonish the defendant of potential immigration
       consequences in violation of section 113-8 of the Code of Criminal Procedure of 1963 (Code)
       (725 ILCS 5/113-8 (West 2008)). The defendant would not have pled guilty if he had been
       admonished of the potential immigration consequences of his plea. Thus, his guilty pleas were
       not knowingly and intelligently entered and therefore were involuntary.
¶8         The circuit court summarily dismissed the defendant’s petition. The court reasoned that the
       defendant failed to provide any supporting documentation demonstrating that he advised his
       plea counsel that he was not an American citizen or that plea counsel was otherwise aware of

                                                   -2-
       that fact “so as to trigger” plea counsel’s duty to advise him as to the immigration
       consequences of his plea. Similarly, the trial court reasoned that the defendant failed to provide
       any supporting documentation with his petition indicating that he ever advised the trial court
       that he was not an American citizen “such as to trigger” the court’s duty to admonish the
       defendant pursuant to section 113-8 of the Code.

¶9                                               ANALYSIS
¶ 10       On appeal, the defendant argues the trial court erred in summarily dismissing his
       postconviction petition. Because we find that the defendant has presented the gist of a
       constitutional claim for ineffective assistance of plea counsel, we reverse the trial court’s
       judgment and remand the matter for second-stage proceedings.1
¶ 11       At the first stage, a circuit court may summarily dismiss a postconviction petition if the
       court determines that the petition is “frivolous or is patently without merit.” 725 ILCS
       5/122-2.1(a)(2) (West 2012). A petition is frivolous or patently without merit if it has no
       “arguable basis either in law or in fact.” People v. Hodges, 234 Ill. 2d 1, 16 (2009). The
       petitioner faces a low threshold at the first stage of postconviction proceedings where “[t]he
       allegations of the petition, taken as true and liberally construed, need only present the gist of a
       constitutional claim.” People v. Brown, 236 Ill. 2d 175, 184 (2010). Our review of the trial
       court’s summary dismissal of the defendant’s petition at the first stage of postconviction
       proceedings is de novo. Hodges, 234 Ill. 2d at 9.
¶ 12       We review claims of ineffective assistance of counsel under the standard set forth in
       Strickland v. Washington, 466 U.S. 668 (1984). At the first stage of postconviction
       proceedings, a petition alleging ineffective assistance of counsel cannot be summarily
       dismissed by the circuit court if “(i) it is arguable that counsel’s performance fell below an
       objective standard of reasonableness and (ii) it is arguable that the defendant was prejudiced.”
       Hodges, 234 Ill. 2d at 17.

¶ 13                                 I. Deficient Performance of Counsel
¶ 14       The defendant argues that his plea counsel’s performance fell below an objective standard
       of reasonableness because plea counsel failed to advise the defendant that he could face
       deportation as a result of pleading guilty to possession of a controlled substance with intent to
       deliver.
¶ 15       A criminal defendant receives constitutionally deficient assistance of counsel where
       counsel fails to advise a defendant that his guilty plea carries a risk of deportation. Padilla v.
       Kentucky, 559 U.S. 356, 374 (2010). “It is quintessentially the duty of counsel to provide her
       client with available advice about an issue like deportation and the failure to do so ‘clearly
       satisfies the first prong of the Strickland analysis.’ ” Id. at 371 (quoting Hill v. Lockhart, 474
U.S. 52, 62 (1985) (White, J., concurring, joined by Stevens, J.)). Federal immigration law

           1
             In light of our holding, we do not reach the defendant’s alternative claim that the trial court erred in
       failing to admonish him of the potential immigration consequences of his plea. We note all claims
       contained in a petition advance to the second stage of postconviction proceedings after a reversal of a
       summary dismissal. People v. Rivera, 198 Ill. 2d 364, 371 (2001); People v. Munoz, 406 Ill. App. 3d
844, 855 (2010).

                                                         -3-
       commands removal for all controlled substances convictions except trivial marijuana
       possession offenses. Id. at 368-69.
¶ 16        Here, the defendant’s postconviction petition alleged that his plea counsel failed to advise
       him that he could lose his status as a legal permanent resident and be deported from the United
       States if he pled guilty to possession of a controlled substance with intent to deliver. These
       allegations, taken as true at the first stage of postconviction proceedings, are sufficient to
       establish that plea counsel’s performance arguably fell below an objective standard of
       reasonableness under Padilla.
¶ 17        The State argues that the defendant has failed to adequately establish that his plea counsel’s
       performance was deficient because the petition did not allege that his plea counsel knew or
       should have known that he was not a citizen of the United States. The parties have cited no
       Illinois case law, and we are not aware of any, which addresses the issue of whether criminal
       defendants must have informed their attorneys of their noncitizenship to succeed on ineffective
       assistance of counsel claims under Padilla. Padilla does not expressly require a criminal
       defendant to take the initiative to inform his attorney of his immigration status in order to
       trigger the attorney’s duty to inform the client whether his plea carries a risk of deportation.
       See Padilla, 559 U.S. at 374. In fact, New York courts have held that such a requirement would
       undermine the holding of Padilla:
                “[T]o require that defendants apprehend the relevance of their noncitizenship status,
                and affirmatively provide this information to counsel, would undermine the protection
                that the Padilla Court sought to provide to noncitizen defendants. Indeed, it would lead
                to the absurd result that only defendants who understand that criminal convictions can
                affect their immigration status would be advised of that fact.” People v. Picca, 947
N.Y.S.2d 120, 126 (N.Y. App. Div. 2012).
¶ 18        Thus, it is at least arguable that Padilla required the defendant’s plea counsel to ask the
       defendant about his immigration status.
¶ 19        The State further argues that the defendant’s petition was deficient because it failed to
       allege that plea counsel did not inquire about the defendant’s immigration status.
       Consequently, the State argues, if the allegations in the petition are taken as true, it is possible
       that plea counsel asked the defendant about his immigration status and the defendant lied to
       plea counsel and said that he was a citizen of the United States. The contention that the
       defendant may have affirmatively misrepresented his immigration status to plea counsel is
       speculative and premature. Fact finding does not take place during first-stage postconviction
       proceedings. People v. Coleman, 183 Ill. 2d 366, 380-81 (1998). At the first stage, the
       petition’s facts are taken as true and the defendant need only present the gist of a constitutional
       claim. Brown, 236 Ill. 2d at 184.

¶ 20                                            II. Prejudice
¶ 21       Turning to the second Strickland prong, the defendant contends that he suffered prejudice
       because (1) he would not have pled guilty had counsel advised him of the potential
       immigration consequences of his plea, and (2) there was a rational basis for him to reject the
       plea offer because all of his friends and family live in the United States and he contends that he
       was not guilty of the offenses charged.



                                                    -4-
¶ 22        A defendant is prejudiced in the plea context if there is a reasonable probability that absent
       trial counsel’s deficient performance, the defendant would have pled not guilty and would
       have insisted on going to trial. People v. Hall, 217 Ill. 2d 324 (2005); see also Hill v. Lockhart,
       474 U.S. 52, 59 (1985). Where a defendant claims that counsel failed to advise him as to the
       immigration consequences of his plea, the defendant “must convince the court that a decision
       to reject the plea bargain would have been rational under the circumstances.” Padilla, 559 U.S.
       at 372. A defendant facing potential deportation may show that his decision to reject a plea
       offer and go to trial is rational without showing that he would have likely succeeded at trial.
       See id. at 368 (“We *** have previously recognized that ‘ “[p]reserving the client’s right to
       remain in the United States may be more important to the client than any potential jail
       sentence.” ’ ” (quoting Immigration & Naturalization Service v. St. Cyr, 533 U.S. 289, 322
       (2001), quoting 3 Crim. Def. Tech. (MB) §§ 60A.01, 60A.02(2) (1999))). See also United
       States v. Orocio, 645 F.3d 630, 645 (3d Cir. 2011).
¶ 23        In People v. Guzman, 2014 IL App (3d) 090464, ¶ 34, we held that the defendant–who pled
       guilty to aggravated possession of stolen firearms–sufficiently showed that he was prejudiced
       by his attorney’s failure to advise him that his conviction carried a risk of deportation where
       the defendant claimed: (1) he would not have pled guilty had he known of the immigration
       consequences; and (2) it would have been rational for him to reject the plea deal and go to trial
       because (i) his conviction at trial was not certain because evidence at his guilty plea hearing
       indicated that he had a plausible defense; and (ii) he had family living in the United States. Id.
       We reasoned:
                “[The] defendant’s family ties and bonds to the United States provide a rational basis to
                reject a plea deal. [Citations.] As a result, defendant might have been willing to risk a
                lengthier prison sentence in exchange for even a slight chance of prevailing at trial and
                thereby avoiding deportation. Counsel’s deficient performance deprived defendant of a
                chance to avoid deportation if he had prevailed at trial.” Id. ¶ 35.
¶ 24        While the apparent existence of a plausible trial defense, as in Guzman, may make a
       defendant’s showing of prejudice stronger, it is not required in order to show prejudice in cases
       involving counsel’s failure to advise a defendant as to the immigration consequences of his
       guilty plea. Such a requirement makes sense in other contexts. For example, if a defendant
       claims that his counsel provided ineffective assistance by failing to discover exculpatory
       evidence or by failing to inform the defendant of a possible affirmative defense before
       inducing him to plead guilty, the prejudice to the defendant (if any) will depend on whether the
       presentation of the undiscovered evidence or the assertion of the affirmative defense at issue
       could have resulted in an acquittal at trial. See Hall, 217 Ill. 2d at 336; Hill, 474 U.S. at 59.
       However, that is not the case when counsel fails to advise a defendant of the risks of
       deportation, because the defendant may suffer prejudice in that instance regardless of the
       strength of his case at trial. As noted, to show prejudice in such cases, the defendant is only
       required to show that a decision to reject the plea bargain would have been “rational under the
       circumstances.” Padilla, 559 U.S. at 372. A defendant facing potential deportation may show
       that his decision to reject a plea offer and go to trial would have been “rational” without
       showing that he would likely have succeeded at trial. See, e.g., Orocio, 645 F.3d at 643 (ruling
       that, under Padilla, a “rational” decision not to plead guilty “does not focus solely on whether
       a defendant would have been found guilty at trial”). As the Padilla Court recognized,
       preserving a noncitizen defendant’s right to stay in the United States may be more important to


                                                    -5-
       the defendant than a potential sentence of imprisonment. Padilla, 559 U.S. at 368. See, e.g.,
       Orocio, 645 F.3d at 645. A defendant who fears deportation more than he does imprisonment
       might rationally choose to risk a lengthier prison sentence in exchange for even a slight chance
       of prevailing at trial and thereby avoiding deportation. Counsel’s failure to advise his client of
       the risk of deportation prejudices the defendant by depriving him of that chance. Under such
       circumstances, it would be inappropriate and overly burdensome to require the defendant to
       show that he would have succeeded at trial in order to establish prejudice.2
¶ 25       Here, the defendant’s allegations, taken as true, establish that he was arguably prejudiced
       by his plea counsel’s deficient performance. The defendant alleged that he would not have pled
       guilty if plea counsel had fully advised him of the potential immigration consequences of his
       plea. Because the defendant pled guilty to an offense relating to a controlled substance, “his
       deportation was presumptively mandatory.” Padilla, 559 U.S. at 368-69.
¶ 26       The defendant sufficiently alleged that it would have been rational for him to reject the plea
       bargain had he known about the immigration consequences of his plea. The defendant alleged
       that: (1) all of his friends and family reside in the United States, (2) he lacks any ties to Mexico,
       and (3) he has resided in the United States for 35 years. Additionally, the defendant alleged that
       he was not guilty of the charged offenses, and he disputed the version of facts given by the
       State at his guilty plea hearing. These allegations provide a rational basis for the defendant to
       reject the plea bargain. As the defendant’s guilty plea would result in almost-certain
       deportation, the defendant may have rationally preferred to take his chances at trial.
¶ 27       Because the defendant’s petition adequately alleged that his plea counsel’s performance
       was arguably deficient and that he was arguably prejudiced by counsel’s errors, we find he
       presented the gist of an ineffective assistance of counsel claim. Consequently, the trial court
       erred in summarily dismissing his postconviction petition at the first stage of proceedings.

¶ 28                                        CONCLUSION
¶ 29      The judgment of the circuit court of Will County is reversed and the cause is remanded for
       second-stage postconviction proceedings.

¶ 30       Reversed and remanded.




           2
            We recognize that the First District of our Appellate Court has reached the opposite conclusion.
       See People v. Gutierrez, 2011 IL App (1st) 093499, ¶ 45. However, we find the Gutierrez court’s
       analysis of this issue contrary to Padilla. We therefore decline to follow Gutierrez.

                                                     -6-